Citation Nr: 1513178	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for low back disability, PTSD, and depressive disorder, but awarded service connection for bilateral hearing loss with a noncompensable evaluation assigned effective April 24, 2009.  

The Board has re-characterized the claims of service connection for PTSD and a depressive disorder into a single claim of service connection a psychiatric disorder in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  (The United States Court of Appeals for Veterans Claims (Court) held in Clemons that the scope of a mental health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in July 2014.

As an initial matter, the evidence of record demonstrates that the Veteran has been receiving Social Security benefits since approximately 2004; no attempts to obtain those records have been made and therefore a remand of all the issues is necessary.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Likewise, the Board notes that the Veteran indicated in several statements that he had been receiving treatment from VA in approximately 1982, at the VA mobile clinic in West Plains, Missouri.  The Board's review of the claims file demonstrates that the earliest treatment record from VA is dated in September 2001.  Therefore, it appears that there are several years of VA treatment records that are outstanding, and all the claims must be remanded for that reason as well.  Also, on remand, any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the Veteran's bilateral hearing loss claim, his last VA audiological examination was in June 2010, nearly 5 years ago.  The Veteran testified at his July 2014 hearing that his hearing loss had worsened since that last examination.  A remand is necessary in order to afford the Veteran a new VA examination that adequately assesses the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Turning to the Veteran's low back service connection claim, the Board notes that the Veteran's entry report of medical history endorses "recurrent back pain."  The doctor indicated on the back of that form that the Veteran had a back strain with occasional pain.  In his July 2014 testimony, the Veteran stated that prior to his induction he never saw a doctor but that he had a pre-existing back problem that resulted in pain so severe that he would fall over.  In light of the evidence of record, particularly the doctor's notation on entry, the Board finds that a low back disorder was "noted" on entry into military service.  See 38 U.S.C.A. § 1111 (West 2014).  A medical opinion in this case on the question of aggravation is therefore required.  

The Veteran underwent a VA lumbar spine examination in June 2009, at which time the examiner opined that the Veteran's lumbar spine disorder was not related to service but rather related to his occupation as a timber worker that both preceded and post-dated his period of military service.  The examiner wrote, "It is not likely that the Veteran's current back condition is a result of one complaint of pain while on active duty but rather the result of years of hard work in the logging industry."  

The Board notes that such an opinion does not address the question of possible aggravation of the strain noted at the Veteran's entry, and therefore, a remand is necessary in order to obtain another VA examination of the Veteran's low back.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With respect to the Veteran's psychiatric claim, the Board notes that the Veteran provided a couple of arguments during his July 2014 hearing.  First, the Veteran indicated that he had psychiatric treatment for approximately a week during April 1969 in military service; such is confirmed in the service treatment records, which reveal he was brought to the psychiatric ward in a catatonic state in April 1969.  After several days, he was discharged from the hospital and returned to his unit with diagnoses of "passive dependent personality disorder" and "immature personality disorder."  The Veteran additionally testified in his hearing that from age 11 through military service he had "several" incidents of "blackout spells."  (The Veteran was psychiatrically normal on examination in January 1969 for entry.)  

In light of the Veteran's normal psychiatric condition on entrance, and the lack of any medical evidence existing prior to service or any report by the Veteran of pre-existing psychiatric problems on entry, the Board finds that he is due the presumption of soundness as to his psychiatric disorder.  See 38 U.S.C.A. § 1111.  

In his July 2014 testimony, the Veteran averred that he was diagnosed with PTSD and depression by VA.  He further related his psychiatric disorder to military service.  He specifically subscribed his psychiatric disorder as related to two incidents in service.  First, a spinal tap, which the Board concedes is shown the Veteran's service treatment records.  Secondly, the Veteran averred that he was sexually assaulted while in Germany in November 1969, and then a second time, at some unknown time.  The Veteran stated that he did not report either incident for fear of reprisal, but indicated that in November 1969 he was beaten during the attack while walking back to his unit from a bar.  His service treatment records do confirm that the Veteran was treated for being "beaten up" in November 1969, at which time he was shown to be intoxicated.  The Veteran further averred that he was AWOL for 4 days coming back from his leave because he did not want to return to his unit because of the sexual assaults.  The Veteran eventually returned after being talked into returning by his father, whom the Veteran did not inform of the sexual assaults.  The Veteran only informed his uncle, who is now dead and cannot corroborate whether and at what time the Veteran informed him of the sexual assaults.  

In light of the spinal tap stressor, as well as the corroboration of the Veteran's being physically assaulted, the Board finds that the May 2010 VA psychiatric examination is inadequate in light of that evidence, as such is not addressed in that examination report.  Therefore, a remand is necessary in order to obtain a medical opinion.  See Barr, supra; Kowalski, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from all VA Medical Centers where the Veteran may have received treatment since 1982, to include any treatment records from the mobile clinic in West Plains, Missouri, and associate those documents with the claims file.  

2.  Obtain any relevant VA treatment records from the Poplar Bluff and St. Louis VA Medical Centers, or any other VA medical facility where the Veteran may have received treatment since March 2010 and associate those documents with the claims file.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering any such claim.  Any negative search should be noted in the record and communicated to the Veteran.  

4.  After completing the development sought above, schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Audiometric testing and speech discrimination testing should be conducted and the results reported in detail.  The examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

5.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any low back disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify each low back disorder found, to include any sprain, arthritic condition or disc disease.

For each identified disorder, the examiner should opine whether such was aggravated (e.g., permanently worsened beyond the normal progression of that disease) during active service.  The examiner should specifically address first whether there was any increase in low back strain symptoms or other low back disorder during his period of active service.  (The examiner is reminded that an increase in symptoms of the disorder/symptomatology would be of the type that was permanent in nature; an acute and transitory increase in symptomatology which resolves and leaves the Veteran no more disabled than when he entered into service would not be considered an increase in symptomatology/disorder.)  If an increase is found, the examiner should opine whether any increase was clearly due to the normal progression of the disease.  

In discussing the above, the examiner should address the Veteran's lay statements regarding symptomatology experienced during service and continuity of symptomatology after discharge from service.  

The examiner should additionally address the Veteran's incidents of low back pain shown in his service treatment records, as well as the noted lumbar puncture/spinal tap in those records.  The examiner should also specifically address the Veteran's contentions that a fall during basic training and the spinal tap worsened/aggravated his condition.  The examiner additionally should address the Veteran's contentions that the physical activities, as well as loading and unloading trucks, during his period of service aggravated his low back disorder.  The examiner should also address the findings and conclusions of the June 2009 examiner, as well as any other pertinent evidence of record, as appropriate.  

Finally, the examiner should provide a medical opinion as to the medical probabilities that each currently shown disability is traceable to the Veteran's period of military service, whether the result of disability that pre-existed service and was worsened thereby or the result of disability that had its onset during service, such as due to the spinal tap or claimed fall.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination with a psychiatrist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD or any other psychiatric disorder.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include PTSD and/or depression.  The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-IV.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  The examiner should specifically address whether the in-service spinal tap and/or the beating incident provide a basis for a diagnosis for PTSD, including a determination of the veracity of the Veteran's alleged sexual assault stressor.  

For each psychiatric disorder found, to include a depressive disorder, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the in-service spinal tap and physical assault stressor.

The examiner should also specifically address the April 1969 in-service treatment for catatonic state and subsequent diagnoses of "passive dependent personality disorder" and/or "immature personality disorder." The examiner should specifically address whether the in-service psychiatric treatment and/or the in-service spinal tap and/or physical assault stressors are the initial manifestations of any current psychiatric disability.

The Veteran's lay statements regarding symptomatology he experienced during and after service, to include his statements of continuity of symptomatology should also be discussed with respect to each diagnosed psychiatric disorder.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the Veteran's claims of service connection for low back and psychiatric disorders, and his increased evaluation claim for bilateral hearing loss.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

